DETAILED ACTION
This communication is responsive to application 15/942,330 filed 30 March 2018.
The instant application has a total of 11 claims pending in the application, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of foreign application has been received as filed on 09/25/2018.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant’s submissions of the Information Disclosure Statement dated 01/03/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action. Consideration of the IDS documents is limited to the English translation (abstract only).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In determining whether the claims are subject matter eligible, the examiner applies the 2019 USPTO Patent Eligibility Guidelines. (2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, Jan. 7, 2019.) which is now reflected by the MPEP.
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—all claims fall within one of the four statutory categories. Claim 1 is a method/process, claim 6 is an apparatus/manufacture, and claim 11 is a computer readable medium which is an article of manufacture.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the limitations of “generating an article based on the chapter formed by splicing”, “forming a chapter by splicing candidate sentences selected according to a probability… selected candidate sentences are excluded according to a preset exclusion rule”, “generating candidate sentences from predetermined structure data using a sentence generation model”, and “acquiring predetermined structure data for generating an article” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. (That is, other than reciting by “a processor”, nothing in the claim element precludes the step from practically being performed in the mind.) The claim as a whole amounts to designer’s choice of best sentence sequence upon observation of a score for publications. This can be performed entirely within the mind. Therefore, the claim recites a mental process.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—the judicial exception is not integrated into a practical application. Although the claim recites that the recited functionality is performed by “a processor”, the recited processor is recited at a high-level of generality such that it amounts to no more than a mere instructions to apply the exception using a generic computer component. Furthermore, the step of “acquiring predetermined structure data for generating an article” amounts to mere data gathering or extra-solution which is identified as insignificant pre- and post-solution activities, see MPEP 2106.05(g). For example, text composing widgets/macros frequently offer suggestions in automatic replies or auto-completion for either email or for social media posts where pictures are acquired data and post is article. The specification does not establish any unexpected results and as such there does not appear to be any improvement to the functioning of a computer. As noted by the application itself, [00104] “the inventive scope of the present application is not limited to the technical solutions”. To be abundantly clear, the eligibility of a patent claim lies in the domain of its technical solution which must amount to more than results-oriented solution. The claim further discloses “using a sentence generation model” and an “exclusion rule”. The use of a model amounts to mere instructions to apply an exception, MPEP 2106.05(f) and the rule is considered part of the abstract idea. It appears that the core of the claim would be directed to said rule and its probabilistic relationship, however the specification provides no specificity for the rule. One of ordinary skill in the art is not reasonably apprised of how said rule or probabilistic relationship is modeled. Accordingly, the examiner holds the application as directed to an abstract idea which does not satisfy eligibility requirements under 35 USC 101.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—as described above, the limitations on the performance of the described method is considered with respect to MPEP 2106.05 as applied to elements of the claim. All elements considered individually and as a whole do not amount to significantly more than the judicial exception. In reviewing legal findings closely related, examiner references McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. The claims of McRO were held to be patent eligible, and while the eligible claims of McRO were of narrower scope, the court critically relied upon the specification’s explanation of how the particular rules recited in the claim enabled the automation tasks. This is in contrast to the claims at hand or examples such as Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
For the reasons above, claims 1, 6, and 11 are rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to dependent claims 2-5 and 7-10
Dependent claims 2 and 7 disclose “capturing data by subject from a predetermined website” and “structuralizing the non-predetermined structure data”. Capturing data from a website again entails a step of mere data gathering as already identified above. The step of “structuralizing” is not a common term of art, such as normalization. When read in view of the specification, there is no specific transformation describing what is meant by “structuralizing”. MPEP 2106.05(c) sets forth particular transformation as important in considering the eligibility of a limitation. The application does not provide any particularity to the degree of the transformation. Therefore, the “structuralizing” does not amount to amount to significantly more.
Dependent claims 3 and 8 disclose selecting candidate sentence as paragraph-initiating or paragraph-ending according to probability and connecting/splicing as preceding sentence or rearing sentence. This limitation is considered part of the abstract idea which accords splicing by likelihood in document hierarchy. 
Dependent claims 4 and 9 disclose selecting sentence with highest probability and determining an arrangement order. That is, the claim amounts to ranking top candidates for splicing. This is considered part of the abstract idea as the rule for splicing. An example might be any descending or ascending order or template for the common search result, sort by relevance. Examiner notes that sorting information and hierarchy of groups has been found to be well-understood by the court, see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).
Dependent claims 5 and 10 disclose “acquiring multimedia material associate with a theme… multimedia material includes at least one of: a picture, an animation, an audio, and a video; and generating the article by selecting multimedia material”. Once again, acquiring multimedia type (picture, animation, audio, video) amounts to mere data gathering as previously noted, see MPEP 2106.05(g). The step of generating amounts to mere instructions to apply it, MPEP 2106.05(f). 
Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 10 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Liang et al., “Recurrent Topic-Transition GAN for Visual Paragraph Generation”, hereinafter Liang, in view of 
He et al., Chinese Patent CN106503255A, hereinafter He, provided translation.
With respect to claim 1, Liang teaches: 
An artificial intelligence based method for generating an article, the method comprising: 
acquiring predetermined structure data for generating 5an article; 
generating candidate sentences from the predetermined structure data using a sentence generation model; 
forming a chapter by splicing candidate sentences selected according to a probability for a sentence 10containing a preset information point appearing, wherein each time a candidate sentence is selected, candidate sentences relating to the selected candidate sentence are excluded according to a preset exclusion rule; and 
Liang teaches a Recurrent Topic-Transition Generative Adversarial Network (RTT-GAN) comprising LSTM-RNN and semi-supervised learning. Figure 2 succinctly illustrates a plurality of sentences in pipeline with recursive generator and discriminators in optimizing structured paragraph having synthesized sentences. The purpose of this framework as set forth in the abstract includes smooth transition between sentence topics. The framework is probabilistic being detailed by Equations 1-5 in Section 3 processing vectors over time steps with hidden states, and having architecture illustrated in Figure 3 for embedding with separate RNNs of Sentence, Paragraph, and Word. Examples of functional result generated can be perused in Figs 4-6. Performance evaluation is noted in Table 1 as closely approximating Human Performance.
	In language of the present claim, terminology is given broadest reasonable interpretation. With reference to key limitation claimed “forming a chapter”, this amounts to Liang [Sect 4.5] “personalized paragraph generation”, and the claimed technique “splicing candidate sentences according to a probability for a sentence containing a preset information point” examiner notes in particular Liang [P.5 LeftCol ¶2-3] “produce a probability over the two states {CONTINUE=0, STOP=1} which determine whether t-th sentence is the last sentence” as well as [P.5 RtCol ¶1] “sentences are finally concatenated to form the generated paragraph”. Further, claimed “candidate sentence” corresponds to at least Fig 3 “determine whether to generate next sentence” and/or “next sentence at t-th step”, as optimized with generator’s reconstruction loss equation 3. The claimed “exclusion rule” may correspond to either of reconstruction loss as noted or Liang equation 4 arg min-max which alternates over Joint Objective learning thereby [P.3 RtCol ¶2] “minimizing an approximated Wasserstein distance”. Additional limitations include acquiring “predetermined structure data” which is any stage of image/video input feed or natural language encodings.
However, Liang does not expressly disclose the use of said platform for generating “an article based on the chapter”. 
generating an article based on the chapter formed by 15splicing, in response to no candidate sentence being available.
He teaches [0186] “find candidate sentences for generating articles” and [0159] “select candidate sentences on the path whose confidence is higher than the set confidence threshold and combine them into an article”. Further, [0178] “When training the model, the training unit 804 can specifically use the chapter as a unit… probability of each chapter belonging to each topic category as the output of the model”.
Both Liang and He are directed to machine learning models for sequence learning with sentences thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to generate articles as disclosed by He by implementing the technique of Liang until determination of “continue or stop?” in order to provide “better interpretability by imposing the sentence plausibility and topic-transition coherence” (Liang [P.2 Sect.2 ¶2], [P.9 Sect.5 ¶1]) as would be expected from a machine learning method nearing a human level of performance and/or to “optimizes a critic between real/fake sentences” (Liang [P.3 Sect3.1 ¶3]).

With respect to claim 5, the combination of Liang and He teaches the method according to claim 1, wherein the generating an article based on the chapter formed by splicing, in response to no candidate sentence being available comprises:  
30acquiring multimedia material associated with a theme of a to-be-generated article, wherein the multimedia 30Docket No. 600790 material includes at least one of: a picture, an animation, an audio, and a video; and 
Liang illustrates multimedia material input as sports dataset picture/image further disclosing video, natural language processing. The claimed theme is interpreted as context sports, or as the topic for which smooth transition is sought for topic-transition vectors, see Figs 3 and 5.
However, Liang does not disclose generating the article with respect to chapter.
generating the article by selecting multimedia material from the multimedia material based on the formed chapter 5together with the formed chapter, in response to no candidate sentence being available.
	He teaches [0086] “labeling can be performed in units of chapters” and [0091] “use the probability of each chapter to belong to each topic category as the output of the model”, [0178]. 
	The motivation for combination is the same as that for claim 1, applied mutatis mutandis.

Claim 10 is rejected for the same rationale as claim 5.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Liang and He in view of 
Ghosh et al., “Contextual LSTM (CLSTM) models for Large scale NLP tasks”, hereinafter Ghosh.
With respect to claim 2, the combination of Liang and He teaches the method according to claim 1, wherein the acquiring predetermined structure data for generating an article comprises: 
	capturing data by subject from a predetermined website, wherein the captured data includes predetermined structure data and non-predetermined structure data; and 
structuralizing the non-predetermined structure data according to a data structure of the predetermined structure 25data, into predetermined structure data. 
	Liang discloses [P.1 Sect.1 ¶1] “real-world scenarios such as blind navigation, video retrieval, and automatic video subtitling” illustrating captured input as sports images in at least Figs 3, 2, 5. Further, replete reference is made to semi-supervised settings [P.7 ¶1]. Semi-supervised learning is a technique which takes data as both labeled and unlabeled (i.e., predetermined structure data and non-predetermined structure data). Finally, Liang discloses normalization which corresponds to claimed “structuralizing”, see Liang [P.5-6 PgBrk], [P.5 ¶2]. 
	However, Liang does not expressly disclose that the captured input is “from a predetermined website”. 
	Ghosh teaches [Abstract] “Wikipedia dataset… Google News dataset”. See also [Sect.4].
	All of Liang, He, and Ghosh are directed to machine learning for sequence with sentence selection thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to cull information “from a website” such as Wikipedia or Google News in combination with Liang and He as obvious to try in sourcing of dataset from known sources with reasonable expectation of success and/or in order to compute conditional probability or point estimate of a particular context (Ghosh [P.5 Eq(4)]). Examiner notes further teaching of Ghosh [P.4 Sect.4 ¶1] which discloses argmax rule which excludes by choosing best candidate sentence of competing sentences.

Claim 7 is rejected for the same rationale as claim 2.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Liang and He in view of 
Yu et al., “Video Paragraph Captioning using Hierarchical Recurrent Neural Networks”, hereinafter Yu. 
Examiner further notes that the claimed use of “or” as requiring one but not both.
With respect to claim 3, the combination of Liang and He teaches the method according to claim 1. Yu teaches wherein the forming a chapter by splicing candidate sentences selected according to a probability for a sentence containing a preset information point comprises: 
	selecting the candidate sentence as a paragraph-initiating sentence according to a probability for a sentence appearing at a beginning of the paragraph; 
selecting successively the candidate sentence 5according to a probability for a sentence connecting a preceding sentence and splicing the sentence to form a chapter; or 
selecting the candidate sentence as a paragraph-ending sentence according to a probability for a sentence appearing 10at an end of the paragraph; and 
selecting successively the candidate sentences according to a probability for a sentence connecting a rearing sentence and arranging the sentence forward to form a chapter. 
	Yu discloses hierarchical RNN for sequence of candidate sentences which comprises [P.6 Sect.4] beam search with sequence cost optimization that utilizes “BOS (begin-of-sentence)”, “EOS (end-of-sentence)”, “EOP (end-of-paragraph)” and where “process stops when the sentence received by the paragraph generator is the EOP (end-of-paragraph) which consists of only the BOS and the EOS”. The functionality for selecting successively according to probability for sentence connection is modeled by likelihood as equations of left column.
	All of Liang, He, and Yu are directed to machine learning for sequence of sentences thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to implement the cost optimized beam search of Yu in combination with Liang whom discloses an “END token for each sentence” (Liang [P.4 ¶2]). By tokenizing sentence structure in hierarchy of a document with relation to Yu’s method, one would arrive at the claimed functionality for the benefit such that “any one that has a higher sequence cost than all of the J sentences in the pool will be removed from the search tree. The reason is that expanding a word sequence monotonically increases its cost” (Yu [P.6 RtCol ¶1]). That is, sequencing is further optimized for cost. In evaluating the performance of Yu and Liang, note Table 1 of both Yu and Liang utilizing same BLEU, METEOR, and CIDEr. From this, it can be seen that Liang massively outperforms Yu, as Yu does note an author affiliate of applicant.

Claim 8 is rejected for the same rationale as claim 3.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Liang and He in view of 
Park et al., “Expressing an Image Stream with a Sequence of Natural Sentences”, hereinafter Park.
With respect to claim 4, the combination of Liang and He teaches the method according to claim 1. Park teaches wherein the forming a chapter by splicing candidate sentences selected according to a probability for a sentence containing a preset information point appearing comprises: 
	selecting, for each preset information point, a 20sentence having a highest sentence generation probability as a to-be-used sentence corresponding to the preset information point; and 
determining an arrangement order of the to-be-used sentence having a highest arrangement probability based on 25a preset chapter combination model, to form a chapter by splicing.
	Park teaches [P.3 ¶5] “select top-K highest ranked summary sentences”, [P.6 ¶1-2] “objective is to retrieve a best sentence sequence… generate a set of sentence sequence candidates C by concatenating… rank the candidates… Using the beam search idea, we first find the top-M best sequence candidates” where [P.5 ¶4] “the algorithm considers all combinations between them to find out the best matching”.
	All of Liang, He, and Park are directed to machine learning models for sequences of sentence thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the ranking of Park in combination with Liang and He because “our experiments assure that it achieves almost optimal solutions with plausible combinatorial search, mainly because the local fluency and coherence is undoubtedly necessary for the global one” (Park [P.6 ¶2]).

Claim 9 is rejected for the same rationale as claim 4.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over: Liang and He in view of 
Hori et al., US Patent 10,417,498B2, hereinafter Hori.
With respect to claim 6, Hori teaches: 
	An artificial intelligence based apparatus for generating an article, the apparatus comprising: 
	at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: 
	Hori discloses [Col1 Lines57-50] “one or more processors and one or more storage devices storing instructions that are operable, when executed”, [Col5 Lines24-32] “Fig. 1 shows… processor 120, memory 140”. See also [Col9 Lines25-64]
Examiner also notes applicant admission at instant specification [0096] “well-known structures such as a processor, a memory”.
	All of Hori, Liang, and He are directed to machine learning for sequence with sentences thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to implement the technique of Liang and He using well-known structures disclosed by Hori as obvious to try among finite ways of implementing computer based processes with reasonable expectation of success.
	The remainder of this claim is rejected for the same rationale as claim 1.

With respect to claim 11, Hori teaches: 
	A non-transitory computer storage medium storing a computer program, the computer program when executed by one or more processors, causes the one or more processors to perform operations, the operations comprising: 
Hori discloses [Col2 Lines19-22] “non-transitory computer-readable medium storing software comprising instructions executable by one or more processors”, [Col4 Line29-30] “hardware, software… any combination thereof” [Col5 Lines24-32] “Fig. 1 shows… processor 120, memory 140”. See also [Col9 Lines25-64]
Examiner also notes applicant admission at instant specification [0096] “well-known structures such as a processor, a memory”.
The rationale for combination is the same as that for claim 6 as indicated above.
	The remainder of this claim is rejected for the same rationale as claim 1.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935.  The examiner can normally be reached on M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHASE P. HINCKLEY/Examiner, Art Unit 2124     

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124